Citation Nr: 1454700	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability to include herniation nucleus pulposes and neural foraminal stenosis L5-S1.

2.  Entitlement to service connection for a right lower extremity disability to include peripheral neuropathy and numbness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from January 1992 to February 1992.  He served with the National Guard from November 1978 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was remanded for additional development in February 2014.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The current lumbar spine disability to include herniation nucleus pulposes and neural foraminal stenosis L5-S1 is not due to or caused by the January 1992 injury in ACDUTRA, and the Veteran was not disabled due to a lumbar spine injury during ACDUTRA or INACDUTRA.  

2.  The evidence of record makes it less likely than not that the Veteran had chronic symptoms of a lumbar spine disability in ACDUTRA or INACDUTRA or recurrent symptoms since service separation and his current lumbar spine disability first manifested many years after service separation and is not related to disease or injury or other event in ACDUTRA or INACDUTRA.  

3.  The current peripheral neuropathy of the right lower extremity is not due to or caused by the January 1992 injury in ACDUTRA and the Veteran was not disabled due to peripheral neuropathy of the right lower extremity during ACDUTRA or INACDUTRA.


4.  The evidence of record makes it less likely than not that the Veteran had chronic symptoms of peripheral neuropathy of the right lower extremity in ACDUTRA or INACDUTRA or recurrent symptoms since service separation and his current peripheral neuropathy of the right lower extremity first manifested many years after service separation and is not related to disease or injury or other event in ACDUTRA or INACDUTRA.  

5.  The current lumbar spine disability and peripheral neuropathy of the right lower extremity are not caused by or aggravated by the service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability to include herniation nucleus pulposes and neural foraminal stenosis L5-S1 are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014). 

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran and the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1999 to 2010 are associated with the file.  The Veteran identified private medical evidence in support of his claims and the RO obtained records from the private health care providers.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent a VA examination in February 2010 and an addendum medical opinion was obtained in April 2014 as to the nature and etiology of the claimed disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met and the VA examination and medical opinion are adequate.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history, and considered the Veteran's allegation that his disabilities on appeal are due to the 1992 injury in ACDUTRA.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

2.  Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2014).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

3.  Analysis

The Veteran contends that his low back and right lower extremity disabilities are the result of a January 1992 in-service injury during ACDUTRA.  Service connection is in effect for a cervical spine disability due to this in-service injury in January 1992.  The Veteran also contends that the low back and right lower extremity disability may be secondary to the service-connected cervical spine disability.    

There is competent evidence of a current low back disability and peripheral neuropathy of the right lower extremity.  The medical evidence of record shows diagnoses of lumbar spine degenerative disc disease and peripheral neuropathy of the right lower extremity.  A January 2009 MRI of the lumbar spine shows findings of a right posterolateral disc herniation with bilateral facet and ligamentous hypertrophy resulting in moderate central canal stenosis and moderate to severe bilateral neural foraminal stenosis with the neural foraminal stenosis greater on the right.  The February 2010 VA examination report shows a diagnosis of peripheral neuropathy the right foot.  See also an April 2010 private evaluation report. 

Service treatment records do not show complaints or treatment for a lumbar spine or low back disability or a right leg disability.  The evidence of record establishes that the Veteran sustained an injury to the neck and cervical spine in January 1992 during a period of ACDUTRA service.  Service records indicate that during a period of ACDUTRA with the National Guard, on January 22, 1992, the Veteran injured his neck and shoulder when he was loading a main gun for a loading test. The Veteran indicated that he twisted to throw a round in a chamber and he felt a sharp pain in the neck and shoulder.  The Veteran indicated that he was reluctant to miss training so he did not seek immediate medical assistance and he hoped his condition would improve but it did not and he reported to sick call on February 3, 1992.  He stated that he was issued some muscle relaxants and was returned to duty.  See the February 1992 DA Form 2173, Statement of Medical Examination and Duty Status.  The Board notes that the February 23, 1992 statement was made under oath.  The DA Form 2173 indicates that the injury was incurred in the line of duty.  It was noted that the nature and extent of the injury were the cervical and left lateral neck area.  

The Veteran was examined on February 25, 1992 at the Antigo Medical Center.  The Veteran reported that while working in the capacity as a tank commander during training and loading shells into a gun, and he lifted and twisted and then felt he felt a warm burning sensation in the dorsum of the left shoulder.  The Veteran stated that since that time, there has been a recurrence of the same and he had pain in the left arm on the inner aspect of the left arm with coughing, laughing, turning his neck, or pulling.  He denied using any medication now but when he first had this he was treated with Motrin and Robaxin.  

Physical examination revealed motor and sensory were intact.  There was normal strength present on both upper extremities with good range of motion of the wrists, elbows and shoulders.  Range of motion of the neck in flexion and extension was satisfactory.  The Veteran was able to touch the chin to each shoulder without difficulty.  The assessment was paresthesia of left upper extremity. 

Review of the record reveals that in the first few months after the injury, the Veteran had numbness and a tingling sensation at the last two fingers of the left hand.  He went back to his regular job as supervisor and to weekend National Guard duty.  In June 1992, he could not pass the push-up and running requirements because he found himself weak on the left hand and slipping on the left foot while running.  See a September 1992 service treatment record.  Examination revealed full range of motion of the neck.  The impression was large herniated disc probably from C6-7 and superiorly migrated fragment but it may also be a component from C5-6 disc level.  It was noted that the Veteran's examination was pretty much normal, the Veteran reported that his symptoms had been improving and he was able to do his normal function.  MRI of the cervical spine in July 1992 revealed findings consistent with a large herniated disk from C5-6 to C6-7.  An August 1992 EMG revealed evidence of mild chronic denervation in the left C7 innervated muscles. 

The injury to the neck and cervical spine is clearly documented in the record and occurred in the line of duty during a period of ACDUTRA.  However, the service treatment records generated in connection with the January 1992 neck injury make no mention of any injury to the low back, lumbar spine, or right lower extremity and do not document any complaints or symptoms pertinent to the lumbar spine or right lower extremity.  The service treatment records dated in February 1992, July 1992, and September 1992 do not address low back or lumbar spine or right lower extremity symptoms, complaints, or diagnoses.  

Periodic examinations for the Veteran's National Guard service do not document a low back or right lower extremity injury or disability.  A January 1993 periodic examination report indicates that physical examination of the spine, lower extremities, and neurological system were normal.  A November 1997 periodic examination report indicates that the Veteran denied having recurrent back pain; bone, joint or other deformity; or neuritis or paralysis.  Physical examination of the spine, lower extremities, and neurological system were normal.  

A February 2003 periodic examination report indicates that the Veteran denied having recurrent back pain; bone, joint or other deformity; or neuritis or paralysis.  He reported having tingling and numbness; the examiner noted this was in the fingers.  The Veteran also reported having arthritis and the examiner noted that this was in the toes.  Physical examination of the spine revealed limited flexion of the cervical spine and examination was otherwise normal.  Physical examination of the lower extremities and neurological system were normal.

The weight of the evidence shows that the Veteran first began to have complaints of back pain in about 2006.  VA treatment records show that in June 2006, the Veteran reported having aching pain in the back.  A January 2009 VA treatment record shows that the Veteran reported having low back pain.  The diagnosis was osteoarthritis of the lumbar spine with right leg symptoms.  A January 2009 MRI revealed findings of a right posterolateral disc herniation with bilateral facet and ligamentous hypertrophy resulting in moderate central canal stenosis and moderate to severe bilateral neural foraminal stenosis with the neural foraminal stenosis greater on the right.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran first alleged that he had low back symptoms since the 1992 injury in August 2009 when he filed his initial claim for service connection.  After he filed the claim for compensation benefits, he submitted statements that he has experienced low back and lower extremity symptoms since the 1992 injury in ACDUTRA.  The Veteran submitted a lay statement from an individual in October 2009, who stated that he recalled the Veteran complaining of low back problems in service, as well as a lay statement from the Veteran's former first sergeant, who recalled the Veteran's problem with "an uncontrollable foot slap when he would run" after the neck injury.

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements that he had chronic or recurrent low back and lower extremity symptoms in service after the 1992 injury and since that time to have limited credibility and, therefore, limited probative value, because they are undermined by the contemporaneous medical evidence.  The Veteran first alleged experiencing recurrent lower back symptoms since his in-service injury almost 17 years after the in-service injury and in connection with a claim for compensation.  

As discussed in detail above, the service treatment records do not document chronic and recurrent symptoms of the low back and lower extremities after the in-service 1992 injury.  The service treatment records do not document any low back or lower extremity complaints or disabilities when the Veteran sought medical treatment after the 1992 injury.  The service treatment records and private records generated at that time do not document a low back or lower extremity disability, symptoms or complaints.  The Veteran himself specifically denied having swollen or painful joints; bone or joint deformity, recurrent back pain, and neuritis upon periodic service examinations in 1993, 1997, and 2003.

The Board finds that the service treatment records and private medical records generated in 1992 are more probative than the Veteran's lay statements made almost 17 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records document the Veteran's own report during service and are contemporaneous to the time period of the injury.  The weight of the competent and credible evidence establishes that the Veteran did not injure his low back and/or lower extremities in the 1992 injury and he did not have chronic and recurrent complaints of low back and lower extremity symptoms at the time of the injury and since the injury in 1992.  

The Board acknowledges that a September 1992 service treatment record notes that the Veteran complained of having "slapping of his left foot on the ground while he [runs]."  However, no diagnosis appears to have been rendered based on that complaint, and the symptom was not documented again in the medical records that were generated in 1992 and the years that followed.  As noted above, the January 2003, November 1997, and February 2003 periodic examinations found, based on physical examination, that the Veteran's lower extremities and neurologic system were normal.  

The Veteran was afforded a VA examination in February 2010 and an addendum opinion was obtained in April 2014.  

In the February 2010 VA examination, the examiner reviewed the claims file, interviewed the Veteran and performed objective testing.  The Veteran reported stressor that his low back pain started in 1992 when he injured his neck and low back while loading the main gun in a tank.  He recalled experiencing a sudden onset of prominent neck pain with associated numbness in the bilateral upper extremities as well as some low back pain after loading at a heavy shell into the main gun.  The Veteran reported experiencing some slapping of the left foot when running for about two years after his neck and low back injuries, and he asserted that in the late 1990s he had what he described as right sided hip/buttock pain which was worse with walking, but which improved with some hamstring stretching.  The Veteran indicated that he developed some pain radiating into the posterior lateral aspect of the right thigh with some numbness on the plantar aspect of the right forefoot.  The Veteran stated that at the present time, he has some persisting right low back pain and complaints of right buttock and posterior lateral right lower extremity pain with prolonged standing.  

The VA examiner opined that the Veteran's back and foot disabilities were not caused by or a result of the in-service January 1992 injury and the back disability was not caused by or aggravated by the service-connected cervical spine disability.  The examiner determined that the 1992 injury exclusively injured the Veteran's cervical portion of the spine based upon symptoms and treatment reports.  The examiner did not find that it was possible for an injury to the cervical spine to cause injury to the lower spine or foot.  The examiner further explained that the degenerative changes in the Veteran's lumbar spine are likely multifactorial, with age, repetitive micro trauma, hereditary, and other factors playing various roles.

An additional medical opinion was obtained in April 2014.  The VA physician was asked to review the claims file and specifically address the significance, if any, of the September 1992 service record showing the Veteran's complaints of his left foot slapping the ground when he ran and the April 2010 Bone and Joints opinion which noted that the Veteran related his low back and right lower extremity pain to his injury that occurred in 1992.   

The VA physician opined that the peripheral neuropathy right foot and the herniation of nucleus pulposus and neural foraminal stenosis L5-S1 are not caused by, aggravated by, or a result of the in-service January 1992 incident and/or service connected cervical spine disability.  The VA physician indicated that the causes of the conditions are unrelated.  The VA physician noted that the Veteran's injury in 1992 described as "he twisted his back while loading the tank" at annual training January 1992 would not cause degenerative changes in the lumbar spine.  The VA physician opined that the causes of the degenerative changes in lumbar spine are likely multifactorial, with age, repetitive microtrauma, hereditary, and other factors playing various roles.  He stated that a twisting injury to the neck would not cause lumbar degeneration.  The VA physician noted that the Veteran now has herniated cervical discs and service connection is in effect for this disability.  The VA physician opined that it is likely that this condition developed on or about January 1992 with the ammunition loading incident.  The VA physician pointed to the July 1991 MRI which showed large herniation of nucleus pulposus with narrowing of spinal cord as a basis for his opinion.    

The VA physician opined that it was likely that the symptoms described, both in medical notes in September 17, 1992 and April 26, 2010 (paresthesias left hand and slapping of left foot) were due to temporary compression of spinal cord tracts in the cervical cord, likely due to edema or similar reversible pressure and these symptoms resolved spontaneously.  The VA physician also pointed out that the foot slapping was the left foot and the current symptoms and findings, as described in April 26, 2010 are for the right side.  The VA physician stated that the medical opinion remains as before and that was the lumbar spine disability with radiculopathy on right is not caused by, aggravated by, or the result of the in-service injury January 1992.  

The VA physician indicated that he reviewed the VBMS eFolder with the 425 sets of documents, including the February 2010 VA examination report, the June 2006 VA treatment record showing complaints of an aching back, the December 2008 VA treatment record showing paresthesias in the leg, the January 2009 MRI, and the June 2009 VA treatment record showing complaints of low back pain and right lower extremity radiculopathy.  The VA physician noted that the service treatment records were reviewed and periodic medical exams dated in August 1979, March 1984, March 1989, June 1993, November 1997, and February 2003 do not mention neck or back conditions and specific denial of recurrent back pain.  The VA physician also referred to the National Guard records including the March 1992 service treatment record indicating a need for further evaluation, and a statement by physician Charles Heuss, MD.  The VA physician noted that it appeared that the Veteran brought the line of duty form to Dr. Heuss' private clinic on February 25, 1992 for examination, fill out form and sign, as a follow-up evaluation.  The February 1992 exam indicates that the Veteran sustained an injury to the cervical and left lateral neck area with pain and paresthesia occurring in January 92 while in training.  The VA physician noted that the records from Dr. Heuss, dated February 25, 1992, indicates in the beginning of the note that a cervical spine x-ray was taken and the Veteran's complaint was "pinched nerve in the neck."  The VA physician related the information and findings from Dr. Heuss's note and noted that examination revealed that motor and sensory were intact, there was normal strength present in both upper extremities, and there was good range of motion in the wrists, elbows and shoulders.  Range of motion of the neck in flexion and extension was satisfactory.  The Veteran was able to touch the chin to each shoulder without difficulty.  X-rays were taken of the cervical spine.  The assessment was paresthesias of the left upper extremity.  The VA physician noted that the Veteran was a no show for a follow up appointment in March 1992 and subsequent notes in December 1992 describe telephone calls, sore throat, electrodiagnostic study (abnormal, mild chronic C7 radiculopathy on left), and a need for additional tests. 

The VA examiner indicated that he reviewed the Veteran's sworn statement dated in February 23, 1992 and a report of MRI (showing abnormal soft tissue density extending from C5-6 to C6-7, most consistent with a large herniated disc with narrowing of the cervical cord at C6-7 level) dated in July 28, 1992 and ordered by Dr. Douglas S. Fugate, at Ft. Leonard Wood Orthopedic Clinic.  The VA examiner pointed out that a copy of a detailed note by Dr. Fugate dated in September 17, 1992 describes onset and ongoing pain in neck following twisting injury in 1992 while on National Guard annual training from January 18, 1992 to February 7, 1992.  The note also mentioned are some numbness and tingling in ring and little fingers left hand, some weakness with pushups, and some slapping of left foot on ground when running.  Symptoms had improved but recurred with overuse.  The VA physician indicated that Dr. Fugate's exam was thorough and no abnormalities were found; his assessment was large herniated disc at C6-7 and possibly C5-6 levels.  As symptoms were mild and improving, no surgery was considered at that time.  The VA physician noted that internet review shows that Dr. Fugate is a practicing orthopedic surgeon as of 2014.  

Regarding the left foot slap symptoms, the VA physician indicated that the Veteran's left foot slapping the ground when he ran was a temporary symptom, likely caused by some reversible swelling adjacent to the protruded cervical nucleus pulposus at C6-7 causing pressure on the cortical spinal tract within the cervical cord.  The VA physician opined that it was unrelated to the current right low back and right leg findings.

The VA physician also considered the April 2010 Bone and Joint Clinic progress note.  The VA physician opined that this statement relating the current findings to the 1992 injury was a claim from Veteran and was not likely of probative value, and was neither confirmed nor endorsed by the orthopedic surgeon.  The VA physician indicated that it was not the surgeon's opinion, merely a restatement of Veteran's claim and the body of the surgeon's note does not support a nexus between the January 1992 in-service injury and the symptoms and findings on April 26, 2010, nor would current medical theory and practice support such a nexus. 

The Board finds the February 2010 and April 2014 VA medical opinion and examination findings to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims/VBMS folder including the service treatment records, the private medical records generated in 1992 at the time of the injury or soon after the injury, and the Veteran's medical history before rendering the medical opinions.  The Veteran underwent physical examination in February 2010.  

The VA examiner who rendered the April 2014 opinion considered the other medical opinions of records including the April 2010 Bone and Joint Clinic progress note, and the post service medical evidence.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The April 2014 medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The VA physician has the skill and expertise to analyze the medical evidence and render these medical opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  There is evidence of record to support the findings of the VA medical opinions.

The Veteran believes that he has had a chronic low back disability and peripheral neuropathy of the right lower extremity resulting from the injury in January 1992 during ACDUTRA.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues,  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide any medical diagnoses or medical opinions.  The Board finds that the April 2014 and February 2010 VA medical opinion and examination findings outweigh the Veteran's own lay statements concerning the etiology of his low back disability and peripheral neuropathy of the right lower extremity.  Specifically, the medical opinions were provided by a medical professional with the expertise necessary to render such opinions. 

The Board has also considered the records from Bone and Joint dated April 26, 2010 which notes that the Veteran related his low back and right lower extremity pain to his injury that occurred in 1992 which possibly was the cause of the Veteran's right-sided disc protrusion at L5-S1 with some associated neuroforaminal narrowing.  The record documented the Veteran's assertion that his low back pain started in 1992 when he injured his neck and low back while loading the main gun in a tank.  The Veteran reported that he remembered the sudden onset of prominent neck pain with associated numbness in the bilateral upper extremities as well as some low back pain after loading at a heavy shell into the main gun. 

The Board finds that the April 2010 record from the Bone and Joint Clinic is not sufficient evidence of a nexus between the current low back and right lower extremity disabilities and the 1992 in-service injury.  As an initial point, possibly in the context of a medical opinion or statement is too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the Board agrees with the VA examiner's assessment of this evidence in that it appears to be a medical history as reported by the Veteran and not a medical opinion as to nexus.  As discussed above, the Board has rejected the Veteran's lay evidence that he sustained a low back injury at the time of the 1992 injury and had low back and right lower extremity symptoms since that injury, since such contentions were not supported by the contemporaneous records, including medical history surveys completed by the Veteran.  Additionally, there is no competent evidence to establish a nexus between the claimed low back and right lower extremity disabilities and any documented event or incident of service. 

The weight of evidence is against a finding that the symptoms were continuous from the in-service neck injury; the most probative medical evidence explained that the leg symptoms the Veteran complained about and which a friend verified the presence of, were likely transient or temporary and had resolved.

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability to include herniation nucleus purposes and neural foraminal stenosis L5-S1 and right lower extremity disability to include peripheral neuropathy.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for service connection are denied. 


ORDER

Service connection for a low back disability to include herniation nucleus pulposes and neural foraminal stenosis L5-S1 is denied.

Service connection for a right lower extremity disability to include peripheral neuropathy of the leg and foot is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


